Order filed October -30,1968, denying in part defendant’s motion for a protective order in respect of .the ■ discovery and inspection of reports made by adjusters and others in the investigation of a fire loss, unanimously modified on the law and the facts to the extent of excluding writings which express opinions of experts, and otherwise affirmed, without costs and without disbursements. Defendant consents to the discovery and inspection of certain adjusters’ reports. Reports of defendant’s experts are excluded from such discovery and inspection by the provisions of CPLR 3101 (subds. [e], [d]). (See Kent v. Maryland Cas. Co., 25 A D 2d 653; Dialand Elec. Sales Corp. v. Worcester Mut. Fire Ins. Co., 5 A D 2d 1047; Naiman v. Niagara Falls Ins. Co., 283 App. Div. 1016; 86 ALR 2d 145.) Concur—■ Capozzoli, J. P., Tilzer, Markewieh, Nunez and McNally, JJ.